DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “a side face of the internal portion comprises a second plurality of passageways disposed in a second alternating arrangement with respect to the profiled passage separator” is indefinite, in context, since it cannot be discerned how the second plurality of passageways is disposed in a second alternating arrangement with respect to the previously proffered separator, wherein the separator seals the second plurality of passageways. For Examination purposes and in accordance with the specification and drawings, “a side face of the internal portion comprises a second plurality of passageways disposed in a second alternating arrangement with respect to the profiled passage separator” will be interpreted as – a side face of the internal portion comprises a second plurality of passageways disposed in a second alternating arrangement with respect to a plurality of second profiled passage separators --.
Regarding Claim 1, the limitations for the plurality of structures and the abutments appear to be referring to the same structure as the structures are described as being “configured to reduce one or more dimensions of vena contracta in the air flow's path”, similar to the function of the abutments. For Examination purposes and in accordance with the specification and drawings, the plurality of structures will be interpreted as pertaining to the first and second abutments.
Regarding Claim 4, the limitation “the plurality of profiled separators are capped by any convex surface to funnel fluid through the passageways” in ll. 2 is indefinite, in context, since it cannot be discerned how the aforementioned limitations further define the separators of Claim 1, wherein the separators are previously claimed to comprise a convex surface. Further clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negative by the manner in which the invention was made.

Claims 1-5, 7-8 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rippingille (US Patent No. 2,782,009) in view of Ramsaur (US Patent No. 2,288,598) hereinafter referred to as Rippingille and Ramsaur.
Regarding Claim 1, as best understood, Rippingille discloses a heat exchange apparatus (heat exchanger, 6) for improving fluid flow, comprising: 
an intercooler core (shown in figure 1, containing passages (14 and 16) and the heat exchanger frame) comprising a hot side and cold side (see intended use analysis below); 
a first contoured end tank (inlet header, 18) attached to a fluid inlet side of the intercooler core (shown in figure 1), wherein the first contoured end tank comprises a hot fluid inlet end (shown in figure 1, regarding the “hot” fluid, see intended use analysis below); 
a second contoured end tank (24) attached to a fluid outlet side of the intercooler core (shown in figure 1), wherein the second contoured end tank comprises a cooled fluid discharge end (shown in figure 1, regarding the “cooled” fluid, see intended use analysis below);
a cooling fluid path begins at the hot fluid inlet end and terminates at the cooled fluid discharge end (shown in figure 1, wherein a fluid is capable of passing through the previously annotated inlet header prior to exiting the previously annotated outlet header); 
an internal portion comprising a coil configuration (heat absorbing element, 56, of “sinuous construction”) which comprises a wave (shown in figures 1-2); 
a front of the heat exchange apparatus (face side containing passages (14) adjacent the inlet header (18)) comprising a first plurality of passageways (14) disposed in a first alternating arrangement with a profiled passage separator (54, wherein the sealing plates (54) seal the sides of passages (16), alternating with the passages (14) adjacent the inlet header); wherein 
the first plurality of passageways comprise a distal portion and a proximal portion (portions sealed by plates (52 and 54) as shown in figure 1) so that air flow enters the hot fluid inlet end adjacent the profiled passage separators (shown in figure 1); 	
a side face of the internal portion (face side containing passages (16)) comprises a second plurality of passageways (16) disposed in a second alternating arrangement with respect to the profiled passage separator (shown in figure 1, wherein the passageways (16) alternate with the sealing plates); 
each profiled passage separator comprising a bar (as shown in figure 1, bar being defined by the Cambridge Dictionary as “a long, thin, straight piece of metal or wood”) of material and configured for the entrance and exit of fluids (shown in figures 1-2); wherein 
the distal portion of each of the first and second plurality of passageways comprises a first abutment (portions sealed by plates (52 and 54) as shown in figure 1); and wherein 
the proximal portion of each of the first and second plurality of passageways comprises a second abutment (portions sealed by plates (52 and 54) as shown in figure 1).
Rippingille fails to teach a plurality of structures, the plurality of structures  configured to reduce one or more dimensions of vena contracta in the air flow's path; and a first abutment comprising a first convex surface and a second abutment comprising a second convex surface.
Ramsaur teaches a plurality of structures (49 and 38, shown in Ramsaur figures 1 and 3-4), the plurality of structures configured to reduce one or more dimensions of vena contracta in the air flow's path (shown in figures 1 and 3-4, wherein the flow path is reduced along the flow direction by the aforementioned structures); and 
a first abutment (49) comprising a first convex surface and a second abutment (38) comprising a second convex surface (shown in figures 1 and 3-4, wherein the ribs (49) and bars (38) are shown to have a convex surface for separating the cross flow of the fluids into the heat exchanger). Ramsaur states, “Air guiding means are provided, at the ends of the tubes 28 to smooth out the flow of air as it enters and leaves the tubes, thereby reducing turbulence and the flow retarding resistance caused by such turbulence” (Pg. 2, ll. 18-23) and “At the front and rear edges of the banks of tubes 28 I place air guiding means 36 to reduce the agitation or turbulence of the air as it passes 60 between the spaces 33 and the exterior” (Pg. 2 ll. 58-61).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide Rippingille with a plurality of structures, the plurality of structures  configured to reduce one or more dimensions of vena contracta in the air flow's path; and a first abutment comprising a first convex surface and a second abutment comprising a second convex surface, as taught by Ramsaur, the motivation being to reduce the amount of turbulence created by the air steam and any associated pressure drop, thereby increasing the flow efficiency through the heat exchanger, reducing the power required by the air providing device and reducing the pressure within the heat exchanger that may lead to degradation or failure.
Rippingille fails to disclose each profiled passage separator comprising a bar of metallic material.
Ramsaur teaches a material is metal (Page 1 lines 8-9; Page 2 lines 38-41).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide the separators of Rippingille being made from metal, as taught by Ramsaur, the motivation being that metal has a high heat conductivity, is readily available and has a high durability capable of surviving numerous thermal cycles.
Alternatively, Rippingille discloses the claimed invention except for the separators being made from metal. It would have been obvious to one having ordinary skill in the art at the time the invention was made to fabricate the separators from metal, since it has been held to be within the general skill of a worker in the art to select known materials on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “cooling”, “hot“ and “cooled”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
 Regarding Claim 2, Rippingille further teaches the cooling fluid path is utilized to cool a gaseous fluid. Rippingille states, “The passages 14 conduct exhaust gases or other high temperature fluids entering heat exchanger 6 through inlet fitting 20 to outlet header 24. “The passages 16 conduct cooling air or other cooling fluid therethrough in a direction substantially at right angles to the flow of fluid in passages 14” (col. 2 lines 64-67).”
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “gaseous”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 3, Rippingille further teaches the cooling fluid path is utilized to cool a liquid fluid. Rippingille states, “The passages 14 conduct exhaust gases or other high temperature fluids entering heat exchanger 6 through inlet fitting 20 to outlet header 24 (col. 2 lines 64-67).”
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “liquid”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 4, a modified Rippingille further teaches the plurality of profiled separators are capped by a convex surface (as previously taught by Ramsaur in the rejections of Claim 1) to funnel fluid through the passageways (shown in Ramsaur figures 1-4).
Regarding Claim 5, a modified Rippingille further teaches the convex surface (as previously taught by Ramsaur in the rejections of Claim 1) is connected to the passageway on the hot fluid inlet end of the heat exchange apparatus (shown in Ramsaur figures 3 and 4).
Regarding Claim 7, a modified Rippingille further teaches that the apparatus applies fluid mechanics to the entry and exit of the cooling fluid passageways to improve air flow through the heat exchanger device. The deflectors of Ramsaur provide geometric shapes that are more conducive to allowing the flow to travel with little resistance. See MPEP 2144.02 (Reliance on Scientific Theory).
Regarding Claim 7, MPEP 2114 II clearly states “[A]apparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 7 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding “applies fluid mechanics to the entry and exit of the cooling fluid passageways to improve air flow through the heat exchanger device” limitations, the invention as taught by the combined teachings of Rippingille and Ramsaur are deemed fully capable of performing such function. Rippingille comprises inlets which in some manner are influenced by fluid mechanics. Therefore, the claim limitations are met by the combination of the references put forth in this action.
	Regarding Claim 8, Rippingille further discloses the apparatus utilizes shaping of the passageways of the apparatus to greatly improve air flow through the apparatus (heat absorbing element, 56 of “sinuous construction”).
	 Regarding Claim 12, Rippingille further discloses the internal portion is adjacent to a plurality of end tanks (inlet header, 18, and outlet header, 24).

Response to Arguments
Applicant's arguments filed 11/10/2022 have been fully considered but they are not persuasive. A modified Rippingille teaches the structures and coil as newly put forth by Applicant, see rejection above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        9